Title: From Alexander Hamilton to The Daily Advertiser, [15 September 1787]
From: Hamilton, Alexander
To: Daily Advertiser



[New York, September 15, 1787]

Mr. Hamilton, in his absence from New York on public duty (with how much propriety and temper his fellow citizens must decide) has been attacked by name, as the Writer of a publication printed in Mr. Childs’ paper of the 21st of July last. In fixing that publication upon him, there is certainly no mistake; nor did he ever mean to be concealed. He left his name with the Printer, to be disclosed to any person who should apply for it on the part of the Governor; with instructions to make that circumstance known, which was accordingly done. The fairness of this conduct speaks for itself. The Citizens of the state have too much good sense to be deceived into an opinion, that it could have been dictated by a wanton disposition to calumniate a meritorious character. They must and will consider it as an honorable and open attempt to unmask, what appeared to the Writer, the pernicious intrigues of a man high in office, to preserve power and emolument to himself, at the expence of the Union, the Peace and the Happiness of America.
To say, that it would have been derogatory to the first Magistrate of the state to enter the lists in a news paper with an “anonymous scribbler” is a miserable subterfuge. Though Mr. Hamilton, to avoid the appearance of ostentation, did not put his name to the piece; yet, having left it with the Printers to be communicated to the party concerned, there is no pretence to consider it in the light of an anonymous publication. If the matter alleged had been false, the Governor had his choice of two modes of vindicating himself from the aspersion; one, by giving a simple and direct denial to it in the public prints; the other, by having a personal explanation on the subject with the Writer. Neither of these modes could have wounded his dignity. The first is practiced in most governments where public opinion is respected. A short paragraph to the following effect would have answered the purpose—“The Printer of this Paper is authorised to assure the public, that His Excellency the Governor never made use of the expressions attributed to him, in a publication contained in Mr. Childs paper of the 21st July, nor of any others of similar import.” This would have thrown it upon Mr. Hamilton to bring forward to public view the sources of his information and the proofs of his charge. And this he has too much regard for his reputation not to have been prepared to do. This he is still ready to do, whenever such a denial shall appear.
The Governor, if he had had any objection to this mode of proceeding, might have had recourse to the other,—that of a personal explanation with the Writer. Mr. Hamilton would have conceived himself bound, by the principles of candour and honor, to declare on what grounds he had proceeded, and, if he could have been satisfied they were erroneous, to retract the imputations founded upon them. Would it have impaired the dignity of the first Magistrate of a republic to have had such an explanation with any reputable Citizen? Would it have impaired his dignity to have had such an explanation with a Citizen, who is at this moment acting in an important and delicate trust, by the appointment of the legislature of the State?
Mr. Hamilton freely submits to the judgment of his fellow citizens, whether there was any thing in the manner of his animadversions, that preclude⟨d⟩ such an explanation. They were strong and pointed; but he flatters himself they were free from indecorum. He states the charge as matter of Report, and mak⟨es⟩ his observations hypothetically, even seeming to admi⟨t⟩ a possibility of misrepresentation. As he was not himself present at the conversation; but spoke from the information of those who were, he could not with propriety have expressed himself in more positive terms. As he was speaking of an officer of the first rank in the state, he was disposed to use as much moderation in the manner of exhibiting his misconduct, as was consistent with that explicitness and energy, which were necessary to place it in its proper light.

These remarks, while they explain Mr. Hamilton’s motives, will serve to refute the ca⟨vil –⟩ respecting his doubt of the truth of the fact alleged by him. He now declares, that from the nature of his information he had no doubt of the kind and that since the publication he has understood from different partisans of the Governor, that he did not deny the expressions attributed to him to be in substan⟨ce⟩ true, with some minute and unessential distinctions.
It is insinuated, that the circulation of the fact is calculated to produce the evil pretended to be guarde⟨d⟩ against, by diffusing throu⟨gh⟩ the community a knowlege of the Governors sentiments. This remark admits of an obvious answer. If his Excellency was predetermined to oppose the measures of the Convention, as his conduct indicates, he would take care himself to propagate his sentiments, in the manner in which it could be done with the most effect. This appears to have been his practice. It was therefore proper that the antidote should go along with the poison; and that the community should be apprised, that he was capable of forming such a predetermination, before, it can be presumed, he had any knowlege of the measures themselves, on which to found his judgment.
A cry is attempted to be raised against the publication of Mr. Hamilton, as if it were an invasion of the right of the first Magistrate of the State to deliver his sentiments on a matter of public concern. The fallacy of this artifice will easily be detected. The Governor has an undoubted right to give his sentiments freely on every public measure. Under proper circumstances, it will be always his duty to do it. But every right may be abused by a wrong exercise of it. Even the constitutional powers vested in him may be so employed, as to subject him justly not only to censure, but to impeachment. The only question then is, whether he has in the present instance used his right properly, or improperly—whether it became him, by anticipation, to endeavour to prejudice the community against the “unknown and undetermined” measures of a body, to which the general voice of the union had delegated the important trust of concerting and proposing a plan for reforming the national constitution? Let every man answer this question to himself.
The apologists for the Governor, in the intemperate ardor of their zeal for his character, seem to forget another right, very precious to the citizens of a free country, that of examining the conduct of their rulers. These have an undoubted right, within the limits of the constitution, to speak and to act their sentiments; but the citizen has an equal right to discuss the propriety of those sentiments, or of the manner of advancing, or supporting them. To attempt to abrige this last right, by rendering the exercise of it odious, is to attempt to abrige a privilege, the most essential of any to the security of the people. The laws, which afford sufficient protection to the Magistrate, will punish the excess of this privilege; within the bounds ⟨they allow, it is the bulwark of public liberty.
But, observations of either kind might mutually have been spared. There is no danger that the rights of a man, at the head of the Government (possessing all the influence to be derived from long continuance in office, the disposition of lucrative places, and consummate talents for popularity) can be injured by the voice of a private individual. There is as little danger, that the spirit of the people of this State will ever tolerate attempts to seduce, to awe, or to clamor them out of the privilege of bringing the conduct of men in power to the bar of public examination.
To all the declamation and invective, with which the Republican winds up his performance, and labors to mislead the public attention from its true object, a short answer will be given. It is the stale trick of the party to traduce every⟩ independent man, opposed to their views, the better to preserve to themselves that power and consequence, to which they have no other title than their arts of deceiving the people.
Mr. Hamilton can however defy all their malevolent ingenuity to produce a single instance of his conduct public, or private, inconsistent with the strictest rules of integrity and honor—a single instance, that may even denominate him selfish, or interested—a single instance in which he has either “forfieted” the confidence of the people or failed in obtaining any proof of their favour for which he has been a candidate. It would be ingratitude in him not to acknowlege that the marks of their confidence have greatly exceeded his deserts.
